DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 1/19/2021 "Reply" elects without traverse and identifies claims 1-6 and 8-12 as being drawn to Group I, Species B.  Accordingly, Examiner has withdrawn claims 7 and 13-17 from further consideration as being drawn to a non-elected invention.  See, for example, 37 CFR § 1.142(b).
The 11/18/2020 restriction requirement is proper, is maintained, and is hereby made final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zan (US Pub. No. 2014/0326989).
Regarding claim 1, in FIGs. 1A-1B, Zan discloses a thin film transistor, comprising: a source electrode (150a), a drain electrode (160a) and an active layer (130a) on a base substrate (10), wherein the active layer comprises a source electrode contact region (right portion of 130a) configured to be in contact with the source electrode, a drain electrode contact region (left region of 130a) configured to be in contact with the drain electrode and a channel region between the source electrode contact region and the drain electrode contact region; at least one first conductive pattern (at least one 140a), arranged at the channel region of the active layer and being in contact with the channel region of the active layer; wherein an orthographic projection of the at least one first conductive pattern onto the base substrate does not overlap with an orthographic projection of the source electrode and the drain electrode onto the base substrate.
Regarding claim 2, in FIGs. 1A-1B, Zan discloses a second conductive pattern (a rightmost 140a), being in contact with the source electrode contact region of the active layer and spaced apart from the first conductive pattern; and a third conductive pattern (a leftmost 140a), being in contact with the drain electrode contact region of the active layer and spaced apart from the first conductive pattern.

Regarding claim 4, in FIGs. 1A-1B, Zan discloses that an extension direction of each of the first conductive patterns is parallel to a first direction from the source electrode to the drain electrode.
Regarding claim 5, in FIGs. 1A-1B, Zan discloses that a length of each of the first conductive patterns is smaller than a vertical distance between the source electrode and the drain electrode.
Regarding claim 8, in FIGs. 1A-1B, Zan discloses that the first conductive pattern, the second conductive pattern and the third conductive pattern are metallic nanowires (paragraph [0025]).
Regarding claim 9, in FIGs. 1A-1B, Zan discloses that the length of the first conductive pattern is smaller than 1000 nm (paragraph [0025]).
Regarding claim 10, in FIGs. 1A-1B, Zan discloses that a diameter of a cross section of the first conductive pattern is smaller than 100nm (paragraph [0025]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zan (US Pub. No. 2014/0326989).
Regarding claim 6, Zan appears not to explicitly disclose that the length of each of the first conductive patterns is Lx, and an interval between adjacent two first conductive patterns in the first direction is Ly, and a ratio of Ly to Lx is from 0.3 to 0.7.
Zan discloses (see paragraphs [0025]-[0026]) that the density of the array nano conductive wires is at least 6x106/cm2 and that the nano wires have a conductivity greater than the conductivity of the oxide semiconductor channel layer. Further, Zan discloses that the conduction current of the device can be effectively increased and the current-leaking phenomenon can be reduced.
 One of ordinary skill in the art would have recognized the density (and therefore the spacing between nano conductive wires) controls parameters critical for device performance, including conduction current and current-leakage.  The spacing between nano conductive wires (via density) is therefore an art recognized result affecting parameter.
  According to well established patent law precedents (see, for example, M.P.E.P. § 2144.05), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to determine (for example by routine experimentation) the optimum spacing between nano conductive wires.

However, Zan discloses that LCD displays utilizing oxide semiconductor TFTs provide higher field-effect mobility and the thin film transistor of Zan further enhance said field-effect mobility (abstract and paragraphs [0005]-[0007]).
To further enhance the field-effect mobility of transistors in an LCD display it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a display substrate comprising the thin film transistor of Zan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896